Citation Nr: 1827907	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-41 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain an additional VA examination and medical opinion.  The Veteran has contended that he has type II diabetes mellitus that is due to exposure to herbicide agents during service.  The Veteran's service personnel records indicate that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange.  38 C.F.R. § 3.307(a)(6), 3.313(a).  In addition, the enumerated diseases which are deemed to be associated with exposure to herbicide agents include type II diabetes mellitus.  However, the Board notes that there is conflicting evidence as to whether the Veteran actually has type II diabetes mellitus that has manifested to a compensable degree.

The available private medical records appear to show a diagnosis of type II diabetes mellitus.  Specifically, in an October 2011 medical statement, Dr. R.S. (initials used to protect privacy), the Veteran's primary care physician, stated that he has been under their care for several years and has diet-controlled diabetes.  Dr. R.S. characterized the disorder as well under control and not requiring any medication.  Laboratory reports from December 2010 and June 2011 purport to show abnormal glucose and hemoglobin A1C levels.  VA treatment records from January 2006 and October 2006 also note a history of diabetes mellitus.

Nevertheless, the Veteran was afforded a VA examination in September 2011 during which the examiner found no evidence to support a diagnosis of type II diabetes mellitus.  The September 2011 VA examiner noted that the Veteran's last three blood sugar (non-fasting) and hemoglobin A1C blood tests were normal, including those ordered for the VA examination.  The September 2011 VA examiner opined that there was no basis for a diagnosis of type II diabetes mellitus by Dr. R.S.  

In response to the March 2012 rating decision denying service connection for type II diabetes mellitus, the Veteran submitted an April 2012 medical statement from Dr. R.S., stating that a three-hour glucose tolerance test in April 2012 confirmed the diagnosis of diabetes mellitus.  According to Dr. R.S., the Veteran was diagnosed in 2003, and his diabetes has been under control with diet and exercise.  

In the November 2014 statement of the case, the RO concluded that Dr. R.S. never specified whether the Veteran has type I or type II diabetes and that the current evidence does not show a diagnosis of type II diabetes mellitus.  In response, the Veteran submitted a November 2014 medical statement from Dr. R.S. confirming the diagnosis of type II diabetes mellitus controlled with constant diet and exercise.  The Veteran has also questioned the reliability of the September 2011 VA examiner's conclusions, stating that the examiner indicated the blood tests were non-fasting, when in fact he had been fasting. See May 2012 notice of disagreement at 1.  For these reasons, a remand is necessary to obtain an additional VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Moreover, it appears that the complete treatment records from Dr. R.S. are not associated with the claims file.  The Veteran has not responded to the RO's request for authorization to obtain those private treatment records, which could be helpful to his claim.  Thus, on remand, the AOJ should attempt to obtain any outstanding private medical records.  

The Board also notes that additional VA treatment records have been associated with the claims file since the November 2014 statement of the case for which the automatic waiver provision does not apply.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for type II diabetes mellitus that are not already of record.  A specific request should be made for authorization to obtain records from Dr. R.S.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Castle Point VAMC dated from November 2016 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any type II diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should indicate whether the Veteran has a diagnosis of type II diabetes mellitus.  In making this determination, he or she should consider the available treatment records and the statements provided by Dr. R. S.

If the examiner determines that the Veteran has a diagnosis of diabetes mellitus, he or she should provide the findings necessary to evaluate the disability under the rating criteria.  In particular, the examiner should indicate whether the disorder is managed by a restricted diet, insulin, an oral hypoglycemic agent, and/or regulation of activities.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




